Case 3:13-md-02452-AJB-MDD Document 4017 Filed 02/08/21 PageID.60493 Page 1 of 5




                           Iknnkcp N/ Hgtgdgg.Eqrrcig-
        cu Uweeguuqt kp Kpvgtguv vq vjg Guvcvg qh Ejgt{n
        Hgtgdgg- Fgegcugf




         FIRST AMENDED




        United States District Court - Southern District of California
Case 3:13-md-02452-AJB-MDD Document 4017 Filed 02/08/21 PageID.60494 Page 2 of 5




                                                   Ejgt{n Hgtgdgg




                   None


        P0C




                                       Iknnkcp N/ Hgtgdgg.Eqrrcig- Uweeguuqt kp Kpvgtguv



                      Dtqpz- P[


                                                N/A
Case 3:13-md-02452-AJB-MDD Document 4017 Filed 02/08/21 PageID.60495 Page 3 of 5




                                                                                N/A


                                 N/A



                                           N/A




        Iknnkcp N/ Hgtgdgg.Eqrrcig . Uweeguuqt kp Kpvgtguv . Ocpjcvvcp- P[




                                                   Crrtqzkocvgn{ 12.25.22 vq 14.16.25




                                                     Crrtqzkocvgn{ 19.17.23 vq Lwpg 3129

                                                                12.35.29

                                                                                        N/A


                                                     19.12.31
Case 3:13-md-02452-AJB-MDD Document 4017 Filed 02/08/21 PageID.60496 Page 4 of 5




                               N/A




               Hgdtwct{ 9              32



                                              /s/Kimberly D. Barone Baden
Case 3:13-md-02452-AJB-MDD Document 4017 Filed 02/08/21 PageID.60497 Page 5 of 5



    *!                                      Kimberly D. Barone Baden
                                            (CA SBN 207731)
    +!                                      Ann E. Rice Ervin
                                            Motley Rice LLC
    ,!                                      28 Bridgeside Boulevard
                                            Mt. Pleasant, SC 29464
    -!
                                            (843) 216-9265 (Phone)
    .!                                      (843) 216-9450 (Fax)
                                            kbarone@motleyrice.com
    /!
                                            Will Lemkul
    0!                                      (CA SBN 219061)
                                            Morris, Sullivan & Lemkul, LLP
    1!
                                            9915 Mira Mesa Boulevard
    2!                                      Suite 300
                                            San Diego, CA 92131
   *)!                                      (858) 566-7600 (Phone)
                                            (858) 566-6602 (Fax)
   **!                                      lemkul@morrissullivanlaw.com
   *+!

   *,!
                                             Attorneys for Plaintiffs
   *-!

   *.!

   */!

   *0!

   *1!

   *2!

   +)!
   +*!

   ++!

   +,!

   +-!

   +.!

   +/!

   +0!

   +1!
                                              &!.!&!
                                G=DFH!;DFB!7DBEA5>CH!;DF!85B5<9G!
